Citation Nr: 0110889	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant had active duty in the Army from December 1967 
to December 1970, including a one-year tour in Vietnam.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the appellant's 
claims of entitlement to service connection for dysthymic 
disorder and post-traumatic stress disorder (PTSD).  The 
appellant has represented himself throughout the course of 
this appeal.

Entitlement to service connection for contact dermatitis 
(claimed as a residual of Agent Orange exposure) was also 
denied in the January 2000 rating decision; the RO determined 
that the claim was not well grounded.  While it does not 
appear from the evidence available to the Board at this time 
that the appellant has submitted a Notice of Disagreement in 
response to that rating decision, but rather that the 
appellant has dropped the claim as per his February 2000 
written statement, the rating decision is final as of the 
date of the notification letter and not as of the date the 
one-year appeal period expires.  See 38 U.S.C.A. §§ 5104, 
7105 (c); 38 C.F.R. § 3.104.  Therefore, the provisions of 
Section 7 of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) are applicable to this 
claim and the matter is referred to the RO for appropriate 
action.  


REMAND

As previously noted, the RO denied the appellant's claims of 
entitlement to service connection for dysthymia and PTSD in a 
January 2000 rating decision on the ground that each claim 
was not well grounded.  There has been a significant change 
in the law concerning well-grounded claims during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The evidence of record includes a September 1994 Social 
Security Administration (SSA) award letter that indicates 
that the appellant was awarded disability benefits as of 
April 1992.  The report of a December 1996 VA mental health 
clinic visit states that the appellant reported that he was 
receiving SSA disability benefits due to bipolar disorder and 
PTSD.  The Court has held that the VA's statutory duty to 
assist includes seeking to obtain SSA records.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991); see also Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Washington v. 
Derwinski, 1 Vet. App. 459 (1991).  Therefore, the medical 
records from SSA pertaining to any original award of 
disability benefits and any medical records pertaining to any 
continuing award of benefits should be requested and 
associated with the claims file.

Review of the claims file does not indicate that any VA 
psychiatrist ever reviewed the entire claims file or examined 
the appellant.  Therefore, no adequate or complete assessment 
of the nature and etiology of the appellant's claimed 
psychiatric disorders has ever been accomplished.

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated that the Board's task is to 
make findings based on evidence of record-not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  The 
considerations described above require a search for relevant 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Accordingly, this case is REMANDED for 
the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to the appellant, to the 
extent not already on file.  The 
appellant should identify the VA 
facilities from which he has received 
psychiatric treatment.

3.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him psychiatric treatment not 
previously of record.  Upon receipt of 
such information, and, if necessary, duly 
executed authorization for the release of 
private medical information, the RO 
should request that all mental health 
care providers identified by the 
appellant furnish legible copies of all 
medical records compiled in conjunction 
with psychiatric treatment accorded him.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

4.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records upon which the 
appellant's original disability award and 
any continuing award were based, as well 
as any Administrative Law Judge decision 
and associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

5.  Thereafter, the RO is to review the 
claims file.  If a medical opinion is 
necessary to decide the claims, review of 
the claims file and examination of the 
appellant by an appropriate VA medical 
specialist should be conducted in order 
to determine whether it is as likely as 
not that any dysthymia or PTSD of service 
origin currently exists.

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is his 
responsibility to report for any examinations scheduled as a 
result of this remand and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of his 
claim(s).  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


